     Case 3:20-cv-03678-MCR-EMT Document 23 Filed 02/02/21 Page 1 of 2



                                                                            Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA,
ex rel. ROBERT V. SMITH,

      Plaintiff,

v.                                           CASE NO. 3:20cv3678-MCR-EMT

JAY A. ODOM and
OKALOOSA COUNTY
BOARD OF COMMISSIONERS,

     Defendant.
_______________________________/

                                    ORDER

      Pending before the Court is the Motion for Leave to Appear Pro Hac Vice,

ECF No. 22, seeking admission of attorney Peter J. Kirsch, of the law firm of Kaplan

Kirsch & Rockwell LLP, to appear before this Court on behalf of Defendant, Jay A.

Odom. The motion indicates Mr. Kirsch is a member in good standing of the

Colorado Bar Association, as stated on the certificate of good standing dated within

30 days of filing the motion, and he has successfully completed the computer-based

tutorials for the local rules of this Court and CM/ECF. He has also paid the required
      Case 3:20-cv-03678-MCR-EMT Document 23 Filed 02/02/21 Page 2 of 2



                                                                               Page 2 of 2

admission fee.      Having fully reviewed the matter, the Court finds that the

requirements of the Court’s local rules have been satisfied, see N.D. Fla. Loc. R. 11.1,

and the motion is due to be granted.

       Accordingly:

       1.     The Motion for Leave to Appear Pro Hac Vice, ECF No. 22, is

GRANTED.

       2.     Attorney Peter J. Kirsch, of the law firm of Kaplan Kirsch & Rockwell

LLP, is admitted pro hac vice to represent the Defendant, Jay A. Odom, pursuant to

Local Rule 11.1(C).

       DONE and ORDERED this 2nd day of February 2021.




                                         M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:20cv3678-MCR-EMT
